demonstrate prejudice resulting from consideration of information or
                   accusations founded on facts supported only by impalpable or highly
                   suspect evidence," Silks v. State, 92 Nev. 91, 94, 545 P.2d 1159, 1161
                   (1976). Regardless of its severity, a sentence that is within the statutory
                   limits is not 'cruel and unusual punishment unless the statute fixing
                   punishment is unconstitutional or the sentence is so unreasonably
                   disproportionate to the offense as to shock the conscience."       Blume v.
                   State, 112 Nev. 472, 475, 915 P.2d 282, 284 (1996) (quoting CuIverson     V.

                   State, 95 Nev. 433, 435, 596 P.2d 220, 221-22 (1979)); see also Harmelin v.
                   Michigan, 501 U.S. 957, 1000-01 (1991) (plurality opinion) (explaining
                   that Eighth Amendment does not require strict proportionality between
                   crime and sentence; it forbids only an extreme sentence that is grossly
                   disproportionate to the crime).
                               We conclude that the district court did not abuse its discretion
                   or impose a cruel or unusual sentence. The sentences imposed are within
                   the parameters provided by the relevant statutes.   See NRS 193.165, NRS
                   199.480(1)(a), (b), NRS 200.030, NRS 200.320, NRS 200.380. Appellant
                   does not allege that the statutes are unconstitutional or that the district
                   court relied on impalpable or highly suspect evidence when imposing
                   sentence. Despite the mitigating considerations presented to the district
                   court, the sentence imposed is not grossly disproportionate to the crime:
                   appellant planned and executed a brutal murder for a minor pecuniary
                   gain. And no relief is warranted based on the district court's failure to
                   state its reasons for the sentence imposed. Appellant did not object, so we
                   review for plain error.   See NRS 178.602 (providing that plain errors or
                   defects affecting substantial rights may be addressed even if not raised
                   below). Appellant has not identified any controlling authority establishing

SUPREME COURT
      OF
    NEVADA
                                                        2
(0) 19474 410149
                error and we decline his request to adopt a new procedural requirement
                that a sentencing court must state the• reasons for its decision when
                imposing a life-without-parole sentence. Appellant fails to demonstrate
                plain error requiring a new sentencing hearing.      See Green v. State, 119
                Nev. 542, 545, 80 P.3d 93, 95 (2003) (describing plain error review).
                Accordingly, we
                            ORDER the judgment of conviction AFFIRMED.



                                                     c..t.foa                      J.
                                                  Parraguirre




                                                  Douglas




                                                  Cherry
                                                            C kut rut,             J.




                cc:   Hon. Elizabeth Goff Gonzalez, District Judge
                      Special Public Defender
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                    3
10) I94Th